   Case 2:18-cv-08518-RGK-AFM Document 199 Filed 03/31/21 Page 1 of 16 Page ID #:4809

 Name Stephen C. McArthur
 Address 9465 Wilshire Blvd., Ste. 300
 City, State, Zip Beverly Hills, CA 90212
 Phone (323) 639-4455
 Fax
 E-Mail stephen@smcarthurlaw.com
 G FPD        G Appointed    G CJA       G Pro Per    G✘Retained

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Covves, LLC                                                             CASE NUMBER:

                                                                                               2:18-CV-8518-RGK-AFM
                                                     PLAINTIFF(S),
                                  v.
Target Brands, Inc.; Dillard's, Inc.; Kohl's Corporation;                                  FIRST AMENDED
Saks & Co. LLC; Express, Inc.; Tilly's Inc.; Nordstrom,                                   NOTICE OF APPEAL
,QF:HVW0DULQH,QF=XOLO\,QF        DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                            Covves, LLC                               hereby appeals to
                                                                   Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                              ✘ Order (specify):
                                                                        G
 G Conviction and Sentence                                                  Re: Plaintiff's Motion to Reopen Case
 G Sentence Only (18 U.S.C. 3742)                                            and Plaintiff's Motion for Reconsideration
 G Pursuant to F.R.Cr.P. 32(j)(2)                                       G Judgment (specify):
 G Interlocutory Appeals
 G Sentence imposed:
                                                                        G Other (specify):

 G Bail status:



Imposed or Filed on 1/8/2021 and 3/5/2021 . Entered on the docket in this action on 1/8/2021 and 3/5/2021                                    .

A copy of said judgment or order is attached hereto.


3/31/2021                                               /s/ Stephen McArthur
Date                                                    Signature
                                                        G Appellant/ProSe           ✘ Counsel for Appellant
                                                                                    G                                 G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                 NOTICE OF APPEAL
Case 2:18-cv-08518-RGK-AFM Document 199 Filed 03/31/21 Page 2 of 16 Page ID #:4810




                        UNITED STATES COURT OF APPEALS
                             FOR THE NINTH CIRCUIT
                           Form 6. Representation Statement
        Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
   Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
   Name(s) of party/parties:
   Covves, LLC


    Name(s) of counsel (if any):
    Stephen McArthur
    Thomas Dietrich


   Address: 9465 Wilshire Blvd., Ste. 300, Beverly Hills, CA 90212
   Telephone number(s): (323) 639-4455
   Email(s): stephen@smcarthurlaw.com; tom@smcarthurlaw.com
   Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

   Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
   separately represented parties separately.)
    Name(s) of party/parties:
    Target Brands, Inc.; Dillard's, Inc.; Kohl's Corporation; Saks & Company, LLC;
    Express, Inc.; Tilly's, Inc.; Nordstrom, Inc.; West Marine, Inc.; Zulily, Inc.

    Name(s) of counsel (if any):
    Morgan Nickerson
    Caitlin Blanche


   Address: 1 Lincoln St., Boston, MA 02111
   Telephone number(s): (617) 261-3100; (949) 253-0900
   Email(s): Morgan.Nickerson@klgates.com; caitlin.blanche@klgates.com


    To list additional parties and/or counsel, use next page.
                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

   Form 6                                                1                                        New 12/01/2018
Case 2:18-cv-08518-RGK-AFM Document 199 Filed 03/31/21 Page 3 of 16 Page ID #:4811




                  Order re: Motion to Reopen Case
Case
Case2:18-cv-08518-RGK-AFM
     2:18-cv-08518-RGK-AFM Document
                           Document199
                                    190 Filed
                                        Filed03/31/21
                                              01/08/21 Page
                                                       Page41of
                                                              of16
                                                                 5 Page
                                                                   PageID
                                                                        ID#:4741
                                                                          #:4812
Case
Case2:18-cv-08518-RGK-AFM
     2:18-cv-08518-RGK-AFM Document
                           Document199
                                    190 Filed
                                        Filed03/31/21
                                              01/08/21 Page
                                                       Page52of
                                                              of16
                                                                 5 Page
                                                                   PageID
                                                                        ID#:4742
                                                                          #:4813
Case
Case2:18-cv-08518-RGK-AFM
     2:18-cv-08518-RGK-AFM Document
                           Document199
                                    190 Filed
                                        Filed03/31/21
                                              01/08/21 Page
                                                       Page63of
                                                              of16
                                                                 5 Page
                                                                   PageID
                                                                        ID#:4743
                                                                          #:4814
Case
Case2:18-cv-08518-RGK-AFM
     2:18-cv-08518-RGK-AFM Document
                           Document199
                                    190 Filed
                                        Filed03/31/21
                                              01/08/21 Page
                                                       Page74of
                                                              of16
                                                                 5 Page
                                                                   PageID
                                                                        ID#:4744
                                                                          #:4815
Case
Case2:18-cv-08518-RGK-AFM
     2:18-cv-08518-RGK-AFM Document
                           Document199
                                    190 Filed
                                        Filed03/31/21
                                              01/08/21 Page
                                                       Page85of
                                                              of16
                                                                 5 Page
                                                                   PageID
                                                                        ID#:4745
                                                                          #:4816
Case 2:18-cv-08518-RGK-AFM Document 199 Filed 03/31/21 Page 9 of 16 Page ID #:4817




               Order re: Motion for Reconsideration
Case
  Case
     2:18-cv-08518-RGK-AFM
       2:18-cv-08518-RGK-AFMDocument
                              Document
                                     198199Filed
                                              Filed
                                                  03/05/21
                                                    03/31/21Page
                                                              Page
                                                                 1 of
                                                                   106ofPage
                                                                        16 Page
                                                                             ID #:4803
                                                                                  ID
                                     #:4818

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
     Case No.       2:18-cv-08518-RGK-AFM                                           Date    March 5, 2021
     Title          Covves, LLC v. Dillard’s, Inc., et al.




     Present: The Honorable        R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
               Sharon L. Williams                             Not Reported                            N/A
                  Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                 Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:
                           Not Present                                              Not Present
     Proceedings:               (IN CHAMBERS) Order Re: Plaintiff’s Motion for Reconsideration [DE
                                191]

I.           INTRODUCTION

        This action arises out of the sale and distribution of unicorn-shaped pool floats. Covves, LLC
(“Plaintiff”) filed a Second Amended Complaint (“Complaint”) for patent infringement against
Dillard’s, Inc., Kohl’s Corporation, Saks & Company LLC, Target Brands, Inc., Express, Inc.,
Nordstrom, Inc., West Marine, Inc., and Zulily, Inc. (collectively, “Defendants”). (ECF No. 98).

        Later, Plaintiff entered into a settlement agreement with Defendants’ indemnitors, BigMouth Inc.
and BigMouth LLC (collectively, “Bigmouth”). Under the agreement, Plaintiff agreed to voluntarily
dismiss without prejudice all claims against Defendants in exchange for an undisclosed amount of
money from Bigmouth. The parties then jointly stipulated to the case’s dismissal under Federal Rule of
Civil Procedure (“Rule”) 41(a)(1)(A)(ii). (ECF No. 179).

        Under their Settlement Agreement, if Bigmouth defaulted on its payments, “then [Plaintiff], at its
option, may choose to reinstate and reopen the California Action . . . including any and all claims and
requests for damages.” (Settlement Agreement ¶ 3.3, ECF No. 182-2). Bigmouth later defaulted on the
money it owed Plaintiff. So Plaintiff sought to reopen the case. The Court denied Plaintiff’s motion.
(Order Mot. Reopen Case, ECF No. 190).

II.          FACTUAL BACKGROUND

             Plaintiff alleges the following:

        Plaintiff makes and sells inflatable pool toys. To this end, Plaintiff owns design patents for two
adult-sized unicorn-shaped pool floats: Patent Number D787,617 (“D’617” patent) and Patent Number
D783,370 (“D’370 patent). The D’617 patent protects the design of Plaintiff’s giant inflatable unicorn

CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 6
Case
  Case
     2:18-cv-08518-RGK-AFM
       2:18-cv-08518-RGK-AFMDocument
                              Document
                                     198199Filed
                                              Filed
                                                  03/05/21
                                                    03/31/21Page
                                                              Page
                                                                 2 of
                                                                   116ofPage
                                                                        16 Page
                                                                             ID #:4804
                                                                                  ID
                                     #:4819

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
   Case No.      2:18-cv-08518-RGK-AFM                                          Date    March 5, 2021
   Title         Covves, LLC v. Dillard’s, Inc., et al.



pool float, while the D’370 patent protects Plaintiff’s miniature inflatable unicorn drink float. Plaintiff’s
Unicorn Pool Float was “one of the most popular inflatable pool toys of 2016 and 2017,” and both of its
Unicorns have been featured “on The Today Show, Vogue, Elite Daily, Popsugar, and Harper’s Bazaar,
among others.” (Compl. ¶¶ 27, 32).

        Defendants have sold, distributed, and advertised imitation unicorn pool and drink floats,
including a sparkly version called “Sparkles The Unicorn Lil’ Float” and a beverage-holder called
“Unicorn Beverage Boat.” These Imitation Unicorns misappropriate the D’617 and D’370 patents’
designs. As a result, Plaintiff seeks damages and injunctive relief for the direct infringement of both
patents.

        After extensive motion practice, the parties settled. Under their settlement agreement, Bigmouth
agreed to pay Plaintiff an undisclosed amount of money. In exchange, Plaintiff agreed to dismiss the
case without prejudice. The agreement also specified that if Bigmouth defaulted on its payments, “then
[Plaintiff], at its option, may choose to reinstate and reopen the California Action . . . including any and
all claims and requests for damages.” (Settlement Agreement ¶ 3.3, ECF No. 182-2). Plaintiff,
Bigmouth, and Defendant Target signed the Settlement Agreement.

        The parties then jointly stipulated to the case’s dismissal. The stipulation stated that “the Court
shall retain jurisdiction to enforce the settlement agreement and the parties shall agree to dismiss the
action without prejudice.” (Joint Stipulation of Dismissal ¶ 3, ECF No. 179). The Court did not issue
any order on the stipulation and dismissed the case.

        Plaintiff alleges that Bigmouth defaulted on its payments. Moving under their settlement
agreement, Plaintiff sought to reopen the case against Target. The Court denied Plaintiff’s motion.
Plaintiff now asks the Court to reconsider its previous order.

III.       JUDICIAL STANDARD

       A court has discretion to reconsider a judgment or order pursuant to Rule 59(e) or 60(b). Sch.
Dist. No. 1J Multnomah Cty., Or. v. A CandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). Absent unusual
circumstances, reconsideration is appropriate only when the court is presented with newly discovered
evidence, the court committed clear error or the decision was manifestly unjust, or there has been an
intervening change in controlling law. Id. at 1263.

           Local Rule 7-18 supplements the Federal Rules:

                  A motion for reconsideration of the decision on any motion may be made
                  only on the grounds of (a) a material difference in fact or law from that
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 2 of 6
Case
  Case
     2:18-cv-08518-RGK-AFM
       2:18-cv-08518-RGK-AFMDocument
                              Document
                                     198199Filed
                                              Filed
                                                  03/05/21
                                                    03/31/21Page
                                                              Page
                                                                 3 of
                                                                   126ofPage
                                                                        16 Page
                                                                             ID #:4805
                                                                                  ID
                                     #:4820

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
   Case No.     2:18-cv-08518-RGK-AFM                                           Date   March 5, 2021
   Title        Covves, LLC v. Dillard’s, Inc., et al.



                presented to the Court before such decision that in the exercise of reasonable
                diligence could not have been known to the party moving for
                reconsideration at the time of such decision, or (b) the emergence of new
                material facts or a change of law occurring after the time of such decision,
                or (c) a manifest showing of a failure to consider material facts presented to
                the Court before such decision. No motion for reconsideration shall in any
                manner repeat any oral or written argument made in support of or in
                opposition to the original motion.

C.D. Cal. L.R. 7-18.

IV.        DISCUSSION

        Plaintiff previously sought to reopen the case on two grounds: 1) through enforcement of the
Settlement Agreement; and 2) through Rule 60(b). The Court denied Plaintiff’s Motion. Plaintiff now
seeks reconsideration of the Order, arguing that the Court committed clear error. The Court addresses
each of Plaintiff’s arguments in turn.

           A.   Enforcement of the Settlement Agreement

         “[F]ederal courts do not have inherent or ancillary jurisdiction to enforce a settlement agreement
simply because the subject matter of that settlement was a federal lawsuit.” O’Connor v. Colvin, 70 F.3d
530, 532 (9th Cir. 1995) (citing Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994)). “When the
initial action is dismissed, federal jurisdiction terminates. A motion to enforce the settlement agreement,
then, is a separate contract dispute requiring its own independent basis for jurisdiction.” O’Connor, 70
F.3d at 532.

        But courts may retain ancillary jurisdiction to enforce a settlement agreement “‘if the parties’
obligation to comply with the terms of the settlement agreement ha[s] been made part of the order of
dismissal—either by separate provision (such as a provision ‘retaining jurisdiction’ over the settlement
agreement) or by incorporating the terms of the settlement agreement in the order.’” K.C. ex rel. Erica
C. v. Torlakson, 762 F.3d 963, 967 (9th Cir. 2014) (quoting Kokkonen, 511 U.S. at 381).

       Here, the parties settled, then stipulated to the case’s dismissal under Rule 41(a)(1)(A)(ii).
“Although the joint stipulation stated that ‘the Court shall retain jurisdiction to enforce the settlement
agreement . . . ,’ the Court never entered an order under that stipulation.” (Order Mot. Reopen Case at
3). The Court therefore determined that it did not have ancillary jurisdiction to enforce the Settlement
Agreement.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 3 of 6
Case
  Case
     2:18-cv-08518-RGK-AFM
       2:18-cv-08518-RGK-AFMDocument
                              Document
                                     198199Filed
                                              Filed
                                                  03/05/21
                                                    03/31/21Page
                                                              Page
                                                                 4 of
                                                                   136ofPage
                                                                        16 Page
                                                                             ID #:4806
                                                                                  ID
                                     #:4821

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
   Case No.     2:18-cv-08518-RGK-AFM                                            Date    March 5, 2021
   Title        Covves, LLC v. Dillard’s, Inc., et al.




        Thus, to enforce the Settlement Agreement, the Court needed an independent basis for
jurisdiction. And there may have been one—diversity. The Court acknowledged as much. (Id.) But it
neither accepted nor declined jurisdiction to enforce the Settlement Agreement. (Id. at 3–4) (stating that
“[d]iversity therefore seems to present an independent basis for jurisdiction to enforce the settlement
agreement” and “[e]ven though Plaintiff may have satisfied its jurisdictional hurdle . . . .”) (own
emphasis added). Instead, the Court decided that even if it had jurisdiction, it would not grant Plaintiff’s
requested relief—reopening the case—because the Court “neither approved the settlement, nor was it a
party to the agreement.” (Order Mot. Reopen Case at 4).

        Parties may agree to any remedy in a private contract. But they have no right to any relief just
because that is what they agreed to. This is especially true if the particular relief requires court action.
The Court would not have to act if it never agreed to do so. Take the following example. A and B settle,
and neither inform the Court of the settlement’s terms. As one of the remedies in a breach, the contract
requires the Court to enjoin the President. The Court would not be bound by the parties’ agreement since
it was not a party to that contract. As a result, the Court would not have to issue that injunction—nor
would it. And for the same reasons, it does not have to reopen the case now.

        Still, if Plaintiff wishes to file a separate breach of contract action, it has the right to do so. But
that claim would be independent of the issues in this case. Plaintiff must therefore file a separate lawsuit
to enforce the settlement. See Ralph Lauren Corp. v. CSR Grp., Inc., No. 16-cv-3387, 2017 WL
1861779, at *2 (S.D.N.Y. Apr. 27, 2017) (“[E]ven if the dispute arises out of a breached settlement
agreement lacking Kokkonen’s specific jurisdiction-retaining language—such a dispute must be brought
as a new, independent lawsuit. Accordingly, the Court concludes that Plaintiff must file a new complaint
to enforce this settlement.”). And to reiterate, even if Plaintiff were to succeed on its breach of contract
claim, that would not necessarily entitle Plaintiff to the specific relief it seeks here—reopening the case.

        The Court acknowledges that a separate lawsuit would likely still end up before this Court. But it
sees no reason to deviate from this, admittedly formalistic, approach. “[A]ny other result would be
inconsistent with the limited nature of federal court jurisdiction, the language of Kokkonen, and general
principles of contract law.” Id. at *3.

        Before turning to Plaintiff’s argument on Rule 60(b), the Court addresses whether it was must
reopen the case because the focus of the Settle Agreement, Plaintiff’s patent claims, are supported by
federal question jurisdiction. (See Mot. Reconsideration at 5–6). It does not. That the contract pertains to
a subject in which federal courts have original jurisdiction does not convert the case into a federal
question. O’Connor, 70 F.3d at 532 (“[F]ederal courts do not have inherent or ancillary jurisdiction to
enforce a settlement agreement simply because the subject matter of that settlement was a federal

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 4 of 6
Case
  Case
     2:18-cv-08518-RGK-AFM
       2:18-cv-08518-RGK-AFMDocument
                              Document
                                     198199Filed
                                              Filed
                                                  03/05/21
                                                    03/31/21Page
                                                              Page
                                                                 5 of
                                                                   146ofPage
                                                                        16 Page
                                                                             ID #:4807
                                                                                  ID
                                     #:4822

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
   Case No.     2:18-cv-08518-RGK-AFM                                          Date    March 5, 2021
   Title        Covves, LLC v. Dillard’s, Inc., et al.



lawsuit.”) (own emphasis added). In other words, a contract about a patent is still a contract. And a
breach of that contract is a breach of contract claim, not a federal question.

         Finally, the Court’s decision does not “close the door” on Plaintiff’s patent claims. The dismissal
was without prejudice, so Plaintiff may refile. Plaintiff even acknowledges the possibility of a new
lawsuit. (Mot. Reconsideration at 6) (“Covves sought to bring its renewed patent infringement claims
against Target in this Court, rather than refiling an entirely new lawsuit, which would add significantly
to the time and expense of resolution.”) (own emphasis added).

      Thus, the Court sees no reason to reopen the case based on enforcement of the Settlement
Agreement.

           B.   Rule 60(b)(6)

        As an alternative to enforcement of a settlement agreement, a party may also reopen a case under
the Rule 60(b). Delay v. Gordon, 475 F.3d 1039, 1044 n.11 (9th Cir. 2007) (citing Keeling v. Sheet
Metal Workers Intl. Ass’n, Local Union 162, 937 F.2d 408, 410 (9th Cir. 1991). “Generally, only
‘extraordinary circumstances’ justify relief under [Rule 60(b)(6)].” Keeling, 937 F.2d at 410.

          The Ninth Circuit has cautioned against excessive use of Rule 60(b)(6). It should be “used
sparingly as an equitable remedy to prevent manifest injustice.” United States v. Alpine Land &
Reservoir Co., 984 F.2d 1047, 1050 (9th Cir. 1993). A party who moves for relief under this rule must
“demonstrate both injury and circumstances beyond his control that prevented him from proceeding with
. . . the action in a proper fashion.” In re Int’l Fibercom, Inc., 503 F.3d 933, 941 (9th Cir. 2007) (quoting
Cmty Dental Servs v. Tani, 282 F.3d 1164, 1168 (9th Cir. 2002)). The circumstances, here, have not
prevented Plaintiff from proceeding with the action. As stated above, since the dismissal was without
prejudice, Plaintiff’s remedy is simple—file a new lawsuit.

        And in deciding that Plaintiff had no right to relief under Rule 60(b)(6), the Court did not require
Plaintiff to show “‘specific acts, perceived as bad faith noncompliance’ to warrant relief.” (Mot.
Reconsideration at 8). It only noted that the lack of specific bad acts weighed against granting relief
under Rule 60(b)(6).

         Finally, Plaintiff argues that the Court erred by disregarding specific evidence of Target’s bad
faith. The Court disagrees since Plaintiff’s “evidence” of Target’s bad faith is that Target opposed
Plaintiff’s motion to reopen. (See Mot. Reconsideration at 10) (“Target’s opposition to Covves’ motion
is itself a specific act of Target’s bad faith noncompliance with, and repudiation of, the Agreement.”).


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 5 of 6
Case
  Case
     2:18-cv-08518-RGK-AFM
       2:18-cv-08518-RGK-AFMDocument
                              Document
                                     198199Filed
                                              Filed
                                                  03/05/21
                                                    03/31/21Page
                                                              Page
                                                                 6 of
                                                                   156ofPage
                                                                        16 Page
                                                                             ID #:4808
                                                                                  ID
                                     #:4823

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
     Case No.       2:18-cv-08518-RGK-AFM                                           Date    March 5, 2021
     Title          Covves, LLC v. Dillard’s, Inc., et al.



Opposing Plaintiff’s motion is not evidence of bad faith. Thus, the Court did not err in disregarding that
fact in its analysis.

             Rule 60(b)(6) therefore offers no redress for Plaintiff, and the Court declines to reopen the case.

V.           CONCLUSION

             For all these reasons, the Court DENIES Plaintiff’s Motion.

             IT IS SO ORDERED.



                                                                                                     :
                                                         Initials of Preparer




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 6 of 6
Case 2:18-cv-08518-RGK-AFM Document 199 Filed 03/31/21 Page 16 of 16 Page ID
                                 #:4824



  1                              CERTIFICATE OF SERVICE
  2   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
      Case No.: 2:18-cv-8518-RGK-AFM
  3

  4   IT IS HEREBY CERTIFIED THAT:
  5
             I, the undersigned, declare under penalty of perjury that I am a citizen of the
  6   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
      Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
  7
               I have caused service of the following documents, described as:
  8
                 PLAINTIFF’S FIRST AMENDED NOTICE OF APPEAL
  9
      on the following parties by electronically filing the foregoing on March 31, 2021,
 10   with the Clerk of the District Court using its ECF System, which electronically
      notifies them.
 11
      Morgan Nickerson                        Attorneys for Defendants
 12   K&L Gates LLP
      Morgan.Nickerson@klgates.com
 13   1 Lincoln St.
      Boston, MA 02111
 14
      Caitlin C. Blanche
 15   K&L Gates LLP
      caitlin.blanche@klgates.com
 16   1 Park Plaza, 12th Floor
      Irvine, CA 92618
 17
      I declare under penalty of perjury under the laws of the United States of America
 18   that the foregoing is true and correct.
 19

 20
       Date:     3/31/2021                By: /s/ Thomas Dietrich
 21                                           Thomas Dietrich
 22

 23

 24

 25

 26

 27

 28
